DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding claim 2, Applicant’s amendment overcomes the prior art and thus claims 2-8 are allowable as mentioned below.

Newly added claims  21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (US 2006/0181202; hereinafter Liao) in view of Welch et al (US 2015/0346495; hereinafter Welch) as shown in the rejection below.

For at least above mentioned reasons, rejection is deemed proper and considered final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (US 2006/0181202; hereinafter Liao) in view of Welch et al (US 2015/0346495; hereinafter Welch).
Regarding claim 9, Figs 2-3 of Liao discloses a display device comprising:
an array (Fig 5) of electronically switchable picture elements wherein each of the electronically switchable picture elements includes:

However Liao does not expressly disclose a variable focus device that overlaps vertically emitting organic light emitting diode.
In the same field of endeavor, Welch discloses a light emitting device can be overlaid by a variable focus element (Abstract, ¶ [0058]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a light emitting device can be overlaid by a variable focus element for varying a focus of the projected light such that a first frame of image data is focused at a first depth plane, and a second frame of image data is focused at a second depth plane, and wherein a distance between the first depth plane and the second depth plane is fixed. (Abstract)

Regarding claim 27, Liao in view of Welch as modified above in claim 9 (Welch in particular) discloses said variably focus device is an electrically switchable liquid crystal lens (¶ [0068] of Welch).

Regarding claim 28, Liao in view of Welch as modified above in claim 9 (Welch in particular) discloses said electrically switchable liquid crystal lens is diffractive lens (¶ [0068] of Welch).



Regarding claim 30, Liao in view of Welch as modified above in claim 9 (Welch in particular) discloses said variably focus device is an electro wetting lens device (¶ [0068] of Welch).

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al (US 2006/0181202; hereinafter Liao) in view of Welch et al (US 2015/0346495; hereinafter Welch) and further in view of Magno et al (US 2004/0069995; hereinafter Magno).
Regarding claim 22, Figs 2-3 of Liao discloses a light emitting device comprising:
a first hole transporting layer (133.1; Fig 2; ¶ [0022]) that is doped with a p-dopant (¶ [0011]);
a second hole transporting layer (133.1; Fig 2; ¶ [0022]);
a light emitting layer (133.3; Fig 2; ¶ [0022]) and further comprising an electroluminescent material (¶ [0022]);
 a first electron transporting layer (133.4; Fig 2; ¶ [0022]); and
a second electron transporting layer (133.5; Fig 2; ¶ [0022]) that is doped with an n-dopant (¶ [0011]).
However Liao does not disclose the following:
a first/ second hole transporting layer comprising a polymerized chiral nematic liquid crystal material; a light emitting layer comprising a polymerized chiral nematic liquid crystal material;  a first/second electron transporting layer comprising a polymerized chiral nematic liquid crystal material.
In the same field of endeavor, Magno discloses the materials used to build the hole transport layers, light emission layers and electron transport layer can comprise chiral nematic liquid crystalline material (¶ [0124]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first/second hole transporting layer, a light emitting layer and a first/second electron transporting layer comprises chiral nematic liquid crystalline material as taught by Magno as these materials may be derivatized with cross-linking moieties and sensitized such that interference patterns may be recorded in them. In this way feedback layer holograms may be extended into the OLED (¶ [0124]).

Regarding claim 23, Liao does not expressly disclose a light emitting photonic crystal having emitter material disposed within the photonic crystal.
In the same field of endeavor, Magno discloses a light emitting photonic crystal having emitter material disposed within the photonic crystal. (¶ [0070])
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a light emitting photonic crystal having emitter material disposed within the photonic crystal as taught by Magno 

Regarding claim 24, Liao does not expressly disclose a light emitting photonic crystal having a band-gap comprising:	a plurality of alternating layers of high index of refraction dielectric material and low index of refraction dielectric materials capable of producing a periodically varying refractive index; and
an organic light emitting diode capable of emitting light at the edge of the bandgap and a wavelength greater than one-half peak power of the emission spectrum of said vertically emitting light emitting diode.
In the same field of endeavor, Magno discloses a light emitting photonic crystal having a band-gap comprising:a plurality of alternating layers of high index of refraction dielectric material and low index of refraction dielectric materials capable of producing a periodically varying refractive index; (¶ [0070], [0072]) and an organic light emitting diode capable of emitting light at the edge of the bandgap and a wavelength greater than one-half peak power of the emission spectrum of said vertically emitting light emitting diode. ([0073]-[0076]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a light emitting photonic crystal having a band-gap comprising:a plurality of alternating layers of high index of refraction dielectric material and low index of refraction dielectric materials capable of 

Regarding claim 25, Liao does not expressly disclose a first feedback layer adapted to receive and reflect light;
a second feedback layer adapted to receive and reflect light;
wherein at least one said first feedback layer and said second feedback layer having a refractive index profile that at least in part varies periodically and continuously along an axis normal or substantially normal to a plane of a respective feedback layer; and
an emissive layer disposed between said first feedback layer and said second feedback layer.
In the same field of endeavor, Fig 1 of Magno discloses a first feedback layer (4; Fig 1; ¶ [0028]) adapted to receive and reflect light (¶ [0028]);
a second feedback layer (6; Fig 1; ¶ [0028]) adapted to receive and reflect light (¶ [0028]);
wherein at least one said first feedback layer and said second feedback layer having a refractive index profile that at least in part varies periodically and continuously along an axis normal or substantially normal to a plane of a respective feedback layer (¶ [0028]); and

Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such a first feedback layer, a second feedback layer is formed and an emissive layer is formed between first/second feedback layer as taught by Magno as this will allow light emanating from the emissive layer in a direction that is normal to the planes of the two feedback structures to substantially reflect back and forth between the two feedback structures. In passing through the emissive layer multiple times, the emission of additional light is stimulated by interacting with the excitons in the emitter. Excitons are excited state pairs of electrons and holes whose collapse leads to light emission in luminescent materials. In this way the amount of light propagating normal to the plane of the device is increased at the expense of light propagating in the plane or at oblique angles. (¶ [0029])

Regarding claim 26, Liao does not expressly disclose a first reflector;
a second reflector;
and a luminescent material disposed between said first and said second reflector layers, wherein said luminescent material comprises a deflect in a continuous photonic crystal formed by said first reflector and said second reflector.
In the same field of endeavor, Fig 1 of Magno discloses a first reflector (4; Fig 1; ¶ [0028]);
a second reflector (6; Fig 1; ¶ [0028]);

Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such a first reflector, a second reflector is formed and an luminescent material is formed between first/second reflector layer as taught by Magno as this will allow light emanating from the emissive layer in a direction that is normal to the planes of the two feedback structures to substantially reflect back and forth between the two feedback structures. In passing through the emissive layer multiple times, the emission of additional light is stimulated by interacting with the excitons in the emitter. Excitons are excited state pairs of electrons and holes whose collapse leads to light emission in luminescent materials. In this way the amount of light propagating normal to the plane of the device is increased at the expense of light propagating in the plane or at oblique angles. (¶ [0029])

Allowable Subject Matter
Claims 2-8 are allowed.
Regarding claim 2, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a first hole transporting layer comprising a polymerized chiral nematic liquid crystal material that is doped with a p-dopant; a second hole transporting layer comprising a polymerized chiral nematic liquid crystal material; a light emitting layer comprising a polymerized chiral nematic liquid crystalline material and further comprising an electroluminescent material; a first electron transporting layer comprising a polymerized chiral nematic liquid crystalline material; and a second electron transporting layer comprising a polymerized liquid crystalline material that is doped with an n-dopant; wherein the chiral nematic liquid crystalline material of said first hole transporting layer, said second hole transporting layer, and said light emitting layer combine to create an optical stop band; and wherein said electroluminescent material emits light at wavelengths in said stop band; and an electrically switchable, diffractive, liquid crystal cylindrical lens ”.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/RATISHA MEHTA/Primary Examiner, Art Unit 2895